DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/16/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 1, 9-10, 15, 19 and 21 are objected to because of the following informalities:  
Claim(s) 1 recite phrase(s) “a plurality of magnetic field sensors” and “the at least two magnetic field sensors”. The Examiner suggests amending the phrase(s) to recite “at least two magnetic field sensors” and “the at least two magnetic field sensors”, respectively, to restore antecedent clarity.
Claim(s) 9
Claim(s) 10 recite a phrase “the magnetic field”. The Examiner suggests amending the phrase to recite “magnetic field” to restore antecedent clarity.
Claim(s) 15 recite a phrase “the same axial location”. The Examiner suggests amending the phrase to recite “same axial location” to restore antecedent clarity.
Claim(s) 19 recite a phrase “the cable attaching means”. The Examiner suggests amending the phrase to recite “the means for attaching the system to a power cable” to restore antecedent clarity.
Claim(s) 21 recite a phrase “the relative phase”. The Examiner suggests amending the phrase to recite “relative phase” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-7, 9, 17, 20-21, 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claim(s) 4, a phrase "for which the field sensors are located" renders the claim indefinite because it is unclear what it means. For examination purposes, Examiner assumes “on which the field sensors are located”.  See MPEP § 2173.05(d). 
Claim(s) 17 recite a limitation "the integrated sensor unit".  There is insufficient antecedent basis for this limitation in the claim(s). 
Regarding claim(s) 20, a phrase "two are more electric field sensors" renders the claim indefinite because it is unclear what it means. For examination purposes, Examiner assumes “two or more electric field sensors”.  See MPEP § 2173.05(d). 
Claim(s) 21 recite a limitation "the individual conductors".  There is insufficient antecedent basis for this limitation in the claim(s).
Claim(s) 23 recite a limitation "the field measurement values".  There is insufficient antecedent basis for this limitation in the claim(s).
Regarding claim(s) 25, 
a phrase "for the in the" renders the claim indefinite because it is unclear what it means. For examination purposes, Examiner assumes “in the”.  See MPEP § 2173.05(d). 
a limitation "the twist of conductors".  There is insufficient antecedent basis for this limitation in the claim(s).
Regarding claim(s) 26, 
a phrase "for the in the tangential, radial directions and axial directions" renders the claim indefinite because it is unclear what it means. For examination purposes, Examiner assumes “in the tangential, radial and axial directions”.  See MPEP § 2173.05(d). 
a limitation "one or more power measurement systems of claim 1".  There is insufficient antecedent basis for this limitation in the claim(s). For examination purposes, Examiner assumes “one or more of the power meter system of claim 1”.
Dependent Claim(s) 5-7 and 9 not specifically addressed share the same 112(b) rejection as rejected base Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waite et al. (US 20120016538; hereinafter Waite).
Regarding claim 1, Waite discloses in figure(s) 1-9 a non-contact power meter system for measuring power in an energized cable (power cable 110; abs. - UAV in the vicinity of power lines; para. 8 - estimating parameters related to the power factors and loads of each cable in the power line), the system comprising: 
at least one electric field sensor (3 differential E-field voltage sensors 720; fig. 7); 
a plurality of magnetic field sensors (clm. 1 - one or more orthogonal magnetic coil sensors formed on the UAV), 

    PNG
    media_image1.png
    611
    350
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    295
    389
    media_image2.png
    Greyscale

wherein the at least two magnetic field sensors (710 three orthogonal differential H-field sensors - Hy, Hz, Hx) together are configured to measure a magnetic field in a tangential direction (Hz) and a radial direction (Hy) with respect the energized cable measured (para. 32 - 3-d sensor mounted on a UAV 140 present at an arbitrary point in the field are y, z, electric current I flowing in each 3-phase cable … down-cable dimension x; power lines is considered  axial x-dir that makes y-dir. radial and z-dir. tangential; figs. 7); and 
(ᵤc or DSP 750; fig. 7), which receives measurement signals (ex, ey, e, hx, hy, hz; fig. 7) from said sensors, and is configured to measure power (para. 8 - estimating parameters related to the power factors and loads of each cable in the power line) in said energized cable (110; fig. 1).

Regarding claim 2, Waite discloses in figure(s) 1-9 the system of claim 1, wherein there are at least N channels of magnetic field sensor directional measurement data provided to the processor for N conductors for transmission of electrical power of the energized cable (para. 32 - 3-d sensor mounted on a UAV 140 present at an arbitrary point in the field are y, z, electric current I flowing in each 3-phase cable (denoted by phase A, B, or C) of cable 110; para. 47 - sensor channels three orthogonal differential H-field sensors 710).

Regarding claim 3, Waite discloses in figure(s) 1-9 the system of claim 2, wherein Nis at least 3 (para. 47 - sensor channels three orthogonal differential H-field sensors 710).

Regarding claim 4, Waite discloses in figure(s) 1-9 the system of claim 1, further comprising one or more sensor units, for which the field sensors are located (sensor package 760 or integrated circuit board that contains 700; para. 21 - One or more differential electric field measurements are combined with the three magnetic field channels and integrated in a package that incorporates a precision multi-channel ADC and signal processing system).

Regarding claim 6, Waite discloses in figure(s) 1-9 the system of claim 4, wherein the one or more sensor units comprise a magnetic field sensor sub-assembly (710, 730, 740; para. 31 - a single 3-axis magnetic field sensor).

Regarding claim 7, Waite discloses in figure(s) 1-9 the system of claim 4, wherein the one or more sensor units comprise an electric field sensor sub-assembly (720, 730, 740; para. 42 - mount a differential E-field sensor on the wings 320 of a small fixed-wing UAV 140).

Regarding claim 8, Waite discloses in figure(s) 1-9 the system of claim 1, 
wherein one of the plurality of magnetic field sensors is oriented in a different direction from other magnetic field sensor(s) of the plurality of magnetic field sensors (clm. 6 -  the plurality of magnetic sensors being at arbitrary orientation to the target power lines but of known orientation in the UAV reference frame).

Regarding claim 9, Waite discloses in figure(s) 1-9 the system of claim 7, wherein one of the magnetic field sensor physically rotated in a different direction of the same plane or a different orthogonal plane from the other magnetic field sensor(s) (para. 35 -  a z-axis antenna is formed on the top surface of wing 320, and an x-axis antenna is formed on the front of wing 320; fig. 3).

Regarding claim 10, Waite discloses in figure(s) 1-9 the system of claim 1, wherein the plurality of at magnetic field sensors are configured to measure the magnetic field in substantially one direction, two orthogonal directions, or three orthogonal directions (para. 47 - three orthogonal differential H-field sensors 710).

Regarding claim 11, Waite discloses in figure(s) 1-9 the system of claim 1, wherein said processor is configured to perform simultaneous electric and magnetic field measurements of an energized conductor in said energized cable (para. 22 - simultaneous electric field measurements; para. 24 - simultaneous, geometrically dispersed measurements are grouped together).

Regarding claim 12, Waite discloses in figure(s) 1-9 the system of claim 4, 
wherein there are at least two sensor units (antenna mounting wings 310, 320 in fig. 3).

Regarding claim 13, Waite discloses in figure(s) 1-9 the system of claim 12, 
wherein the at least two sensor units have separate housings and are individually positionable with respect to the energized cable measured (para. 35 - a y-axis antenna is formed on a tail section 310, a z-axis antenna is formed on the top surface of wing 320, and an x-axis antenna is formed on the front of wing 320; fig. 3).

Regarding claim 14, Waite discloses in figure(s) 1-9 the system of claim 12, wherein the at least two sensor units share a common housing (clm. 1 - one or more orthogonal magnetic coil sensors formed on the UAV).

Regarding claim 15, Waite discloses in figure(s) 1-9 the system of claim 12, wherein the at least two sensor units are positioned at substantially the same axial location with respect to the energized cable (para. 38 - measured 3-d signature often lead to judgments about the down-line (x-direction) location of the UAV 140; y, z antennas mounted in same axial location in fig. 3).

Regarding claim 16, Waite discloses in figure(s) 1-9 the system of claim 1, wherein said processor (750) is configured to measure voltage and current magnitudes and phases (para. 21 - track the current, phase, and position of each conductor; para. 22 - coupled with simultaneous electric field measurements, these loads can be referenced to the voltage phase) in real time (para. 63 - real-time measurements) for each conductor in said energized cable.

Regarding claim 17, Waite discloses in figure(s) 1-9 the system of claim 1, wherein said processor is a part of the integrated sensor unit (para. 21 - One or more differential electric field measurements are combined with the three magnetic field channels and integrated in a package that incorporates a precision multi-channel ADC and signal processing system) or communicates therewith.

Regarding claim 18, Waite discloses in figure(s) 1-9 the system of claim 4, wherein the one or more sensor units further comprise means for attaching the system to a power cable (para. 35 - mounting configuration 300 for 3-axis magnetic field loop antennas on a small biplane UAV 140 … UAV 140 collects repetitive measurements [n, n+1, . . . ] along an arbitrary track in the vicinity of a power line 110 – non-contact manner).

Regarding claim 20, Waite discloses in figure(s) 1-9 the system of claim 1, wherein there are two are more electric field sensors (3 differential E-field voltage sensors 720; fig. 7).

Regarding claim 21, Waite discloses in figure(s) 1-9 the system of claim 20, wherein the processor (750) uses the relative phase between electric field sensors to determine phasing in the individual conductors of the energized cable (para. 21 - voltages and currents are approximately 120 degrees out of phase with each other).

Regarding claim 22, Waite discloses in figure(s) 1-9 the system of claim 1, wherein the processor is configured to apply and compute cable models for the energized cable (clm.1  - modeling a set of expected complex magnetic strengths of the set of power cables at the currently estimated position and orientation of the UAV based on a model of the set of power cables; para. 8 - one or more of the magnetic and electric field sensors, the set of expected magnetic field values corresponding to a model of the set of power cables).

Regarding claim 23, Waite discloses in figure(s) 1-9 the system of claim 22, wherein the processor later uses the computed cable models to compute current and voltage values by inversion of the field measurement values (para. 31 -  strength of the field around a long, straight cable falls inversely with distance; abs. - estimating parameters related to a position and orientation of the UAV, and load parameters of each cable based on the residual error between the measured set of complex electromagnetic field values and the set of expected electromagnetic field values corresponding to a combined model of the set of power cables).

Regarding claim 24, Waite discloses in figure(s) 1-9 the system of claim 1, wherein at least one of the plurality of magnetic field sensors is also configured to measure a magnetic field in an axial direction (Hx/710) with respect the energized cable measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Leeb et al. (US 20140320125).
Regarding claim 5, Waite teaches in figure(s) 1-9 the system of claim 4, 
Waite does not teach explicitly wherein each sensor unit comprises a printed circuit board (PCB).
However, Leeb teaches in figure(s) 1-51 wherein each sensor unit comprises a printed circuit board (PCB) (110; para. 101 - TMR device 208 and electric field sensor 204 may both be incorporated on a printed circuit board (PCB) that integrates the current and voltage sensing; figs. 2,20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Waite by having wherein each sensor unit comprises a printed circuit board (PCB) as taught by Leeb in order to provide one of commonly known sensor integration options as evidenced by "non-intrusive monitoring by sensing physical parameters such as electric and/or magnetic fields… monitoring consumption of electricity … integrates the current and voltage sensing" (abstract, para. 101).

Claim(s) 19 are rejected under 35 U.S.C. 103 as being unpatentable over Waite in view of Kuhns et al. (US 20140210460).
Regarding claim 19, Waite teaches in figure(s) 1-9 the system of claim 18, 
Waite does not teach explicitly wherein the cable attaching means comprise a clip, a strap, a fastener, a tape, and/or an adhesive.
(annular member 102 in fig. 3 clm. 8 - the annular member is an elastic strap), a fastener, a tape, and/or an adhesive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Waite by having wherein the cable attaching means comprise a clip, a strap, a fastener, a tape, and/or an adhesive as taught by Kuhns in order to provide a suitable attaching means as evidenced by "measuring power flow through an electric meter without a direct electrical connection to the current-carrying conductors of the electric meter" (abstract).

Allowable Subject Matter
Claim(s) 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 25, the prior arts of record do not fairly teach or suggest “where said processor is further configured to estimate the twist of conductors in the energized cable measured by: taking multiple magnetic field measurements at different axial positions along the energized cable; characterizing the measured magnetic fields of the energized cable for the in the tangential, radial, and axial directions; and correlating displacements of magnetic field measurement values in the tangential, radial and axial directions to cable twist based on known cable geometries and permissible ranges of their twist” including all of the limitations of the base claim and any intervening claims.

Regarding claim 26, the prior arts of record do not fairly teach or suggest “configured to provide for axial magnetic field measurements, taking multiple magnetic field measurements at different axial positions along the energized cable; characterizing the measured magnetic fields of the energized cable for the in the tangential, radial directions, and axial directions; and correlating displacements of magnetic field measurement values in the tangential, radial and axial directions to cable twist based on known cable geometries and permissible ranges of their twist” including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868